Chapman, C. J.
If the plaintiffs, after giving their first notice, had prosecuted their action to final judgment, the defendants would afterwards have been barred from contesting the settlement of the pauper. Gen. Sts. c. 70, § 13. But the action was settled without judgment; and, in order to entitle themselves to recover for the further support of the pauper, it was necessary for the plaintiffs to give a new notice. Attleborough v. Mansfield, 15 Pick. 19. Palmer v. Dana, 9 Met. 587. They gave *120such new notice; and, within a few days afterwards, the defendants wrote them a letter which must be regarded as a reply to it, though it makes no reference to it. It declares that the defendants will not remove the pauper, because she has not any legal settlement in the town of Essex. This is a sufficient statement of the objections to the removal, within the eighteenth section of the statute, to authorize them to contest the settlement. Exceptions overruled. .